463 F.2d 421
Judy K. BLANTON, Plaintiff-Appellant,v.JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY, Defendant-Appellee.
No. 71-3574.
United States Court of Appeals,
Fifth Circuit.
June 23, 1972.

Appeal from the United States District Court for the Northern District of Texas; Robert M. Hill, Judge.
Cecil D. Elfenbein, Jack D. Eades, Dallas, Tex., for plaintiff-appellant.
Geo. Garrison Potts, Hawkins Golden, Dallas, Tex., for defendant-appellee.
Before DYER, Circuit Judge, SKELTON*, Judge, and INGRAHAM, Circuit Judge.
PER CURIAM.


1
In this appeal from the grant of summary judgment in favor of John Hancock Life Insurance, Company, we are of the view that there was no genuine issue of fact necessitating a trial.  Furthermore, for the reasons explicated by the district court, we agree with its conclusion that the Company was entitled to judgment as a matter of law.  Fed.R. Civ.P. 56(c).  The opinion of the district court, 345 F.Supp. 168, is adopted as the opinion of this Court.1


2
Affirmed.



*
 Judge Byron G. Skelton, U. S. Court of Claims, sitting by designation


1
 The trial court did not consider the contention made on appeal that the Company extended credit to the insured in the full amount of the overdue and unpaid premiums.  There is no evidence in the record that would support such a contention.  We therefore consider this specification of error as frivolous